IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20595
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

FRANCISCO VILLAREAL-GONZALEZ,
also known as Francisco Gonzalez-
Vasquez,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-74-1
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Francisco Villareal-Gonzalez (Villareal) appeals from his

guilty-plea conviction for illegal reentry of a deported alien,

8 U.S.C. § 1326.   Villareal contends that the district court

erred by failing to comply with Fed. R. Crim. P. 11(d) during

rearraignment and that the failure requires that his conviction

and sentence be vacated.    We have reviewed the record and the

briefs of the parties, and we hold that the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20595
                               -2-

error in failing to inquire specifically whether Villareal’s plea

was the result of force or threats was harmless, particularly in

light of the remainder of the Rule 11 colloquy.   See United

States v. Johnson, 1 F.3d 299, 301-03 (5th Cir. 1993)(en banc).

     AFFIRMED.